NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABACU JIMENEZ-INTERIANO,                        No.    19-71674

                Petitioner,                     Agency No. A205-024-318

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Abacu Jimenez-Interiano, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Jimenez-

Interiano did not establish past persecution. See Baghdasaryan v. Holder, 592

F.3d 1018, 1023 (9th Cir. 2010) (“An applicant alleging past persecution has the

burden of establishing that (1) his treatment rises to the level of persecution; (2) the

persecution was on account of one or more protected grounds; and (3) the

persecution was committed by the government, or by forces that the government

was unable or unwilling to control.”); see also Nagoulko v. INS, 333 F.3d 1012,

1016 (9th Cir. 2003) (persecution is “an extreme concept that does not include

every sort of treatment our society regards as offensive” (internal quotation marks

and citation omitted)). Substantial evidence also supports the agency’s

determination that Jimenez-Interiano failed to establish a clear probability of future

persecution in Guatemala. See Tamang v. Holder, 598 F.3d 1083, 1094-95 (9th

Cir. 2010) (fear of future persecution was not objectively reasonable where

similarly-situated family members remained in petitioner’s home country

unharmed). The record does not support Jimenez-Interiano’s contention that the

BIA failed to address arguments. Thus, Jimenez-Interiano’s withholding of

removal claim fails.




                                           2                                    19-71674
      Substantial evidence supports the agency’s denial of CAT relief because

Jimenez-Interiano failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Finally, the record does not support Jimenez-Interiano’s contention that his

notice to appear lacked the place of his hearing.

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 2) is otherwise

denied.

      PETITION FOR REVIEW DENIED.




                                          3                                   19-71674